EXHIBIT 10.30

TAYLOR CAPITAL GROUP, INC. SENIOR OFFICER

CHANGE IN CONTROL SEVERANCE PLAN

INTRODUCTION

The Board of Directors of Taylor Capital Group, Inc. considers the maintenance
of a sound management to be essential to protecting and enhancing the best
interests of the Company (as hereinafter defined), the Bank (as hereinafter
defined), and the Company’s stockholders. In this context, the Company
recognizes that the possibility of a Change in Control (as hereinafter defined)
may exist from time to time, and that this possibility, and the uncertainty and
questions it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders and the Bank. Accordingly, the Board (as hereinafter defined) has
determined that appropriate steps should be taken to encourage the continued
attention and dedication of members of the Company’s and Bank’s senior
management to their assigned duties without the distraction which may arise from
the possibility of a Change in Control of the Company or the Bank.

This Plan does not alter the status of Participants (as hereinafter defined) as
at-will employees of the Company or Bank. Just as Participants remain free to
leave the employ of the Company or Bank at any time, so too do the Company and
the Bank retain their right to terminate the employment of Participants without
notice, at any time, for any reason. However, the Company believes that, both
prior to and at the time a Change in Control is anticipated or occurring, it is
necessary to have the continued attention and dedication of Participants to
their assigned duties without distraction, and this Plan is intended as an
inducement for Participants’ willingness to continue to serve as employees of
the Company or Bank (subject, however, to either party’s right to terminate such
employment at any time). Therefore, should a Participant still be an employee of
the Company or Bank at such time, the Company agrees that such Participant shall
receive the severance benefits hereinafter set forth in the event the
Participant’s employment with the Company or Bank terminates subsequent to a
Change in Control under the circumstances described below.

ARTICLE I

ESTABLISHMENT OF PLAN

Effective December 31, 2008, the Company hereby establishes Taylor Capital
Group, Inc. Senior Officer Change in Control Severance Plan, as set forth in
this document (the “Plan”).

ARTICLE II

DEFINITIONS

As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

(a) “Affiliate” means, with respect to any person, any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated association
or other entity (other than such person) that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with that person.



--------------------------------------------------------------------------------

(b) “Annual Bonus” means the gross, annual amount payable to a Participant for
the fiscal year of the Company ending immediately preceding the Effective Date,
or, if higher, the annual amount payable to the Participant for the fiscal year
of the Company ending immediately preceding the date when notice of termination
of the Participant’s employment was given, under the Company’s annual incentive
compensation (“Success”) program; provided, that in either case such annual
Success bonus shall be annualized (based on the target bonus for the year) in
the event the Participant was not employed for the entire fiscal year with
respect to which such bonus was paid.

(c) “Bank” means Cole Taylor Bank, a wholly owned subsidiary of the Company.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means (1) the Participant has committed an act of dishonesty that
results, or is intended to result, in material gain or personal enrichment of
the Participant or has, or is intended to have, a material detrimental effect on
the reputation or business of the Company or the Bank; (2) the Participant has
committed an act or acts of fraud, moral turpitude or constituting a felony
(other than relating to the operation of a motor vehicle); (3) any material
breach by the Participant of any provision of this Plan that, if curable, has
not been cured by the Participant within thirty (30) days of written notice of
such breach from the Company or the Bank; (4) an intentional act or willful
gross negligence on the part of the Participant that has, or is intended to
have, a material, detrimental effect on the reputation or business of the
Company or the Bank; (5) the Participant’s refusal, after thirty (30) days
written notice thereof, to perform specific reasonable directives from the Board
or the Board of Directors of the Bank that are reasonably consistent with the
scope and nature of his duties and responsibilities; or (6) the Participant
being barred or prohibited by any governmental authority or agency from holding
his or her current position at either the Company or the Bank. The decision to
terminate a Participant’s employment for Cause, to take other action or to take
no action in response to any occurrence shall be in the sole and exclusive
discretion of the Compensation Committee of the Board. No act or failure to act
shall be considered “intentional” unless it is done, or omitted to be done, by
the Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or the Bank; and
provided further, that no act or omission shall constitute Cause hereunder
absent such a finding by the Compensation Committee of the Board.

(f) “Change in Control” means the occurrence of any of the following events:

(i) A change in the ownership of the Company or the Bank. A change in the
ownership of the Company or the Bank shall occur on the day that any one person,
or more than one person acting as a Group, except for the Taylor Family,
acquires ownership of stock of the Company or the Bank that, together with all
other stock held by such person or Group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of the
Company or the Bank.

 

-2-



--------------------------------------------------------------------------------

(ii) A change in the effective control of the Company or the Bank. A change in
the effective control of the Company or the Bank occurs on the earlier of the
date that a majority of the members of the Board or the Bank’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board or the Bank’s Board of Directors prior to the date of the appointment or
election; provided, however, that, if one person, or more than one person acting
as a Group, is considered to effectively control the Company or the Bank, the
acquisition of additional control of the Company or the Bank by the same person
or persons is not considered a change in the effective control of the Company or
the Bank.

(iii) A change in the ownership of a substantial portion of the Company’s or the
Bank’s assets. A change in the ownership of a substantial portion of the
Company’s or the Bank’s assets occurs on the date that any one person, or more
than one person acting as a Group, acquires (or has acquire during the twelve
(12) month period ending on the date of the most recent acquisition by such
person) assets from the Company or the Bank or the Bank that have a total Gross
Fair Market Value (as defined below) equal to or more than fifty percent
(50%) of the total Gross Fair Market Value of all of the assets of the Company
or the Bank or the Bank immediately prior to such acquisition or acquisitions;
provided, however, that, a transfer of assets by the Company or the Bank or the
Bank is not treated as a change in the ownership of such assets if the assets
are transferred to:

(1) a stockholder of the Company or the Bank (immediately before the asset
transfer) in exchange for or with respect to its stock; or

(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company or the Bank.

(g) “Gross Fair Market Value” means the value of the assets of the Company or
the Bank (as applicable), or the value of the assets being disposed or,
determined without regard to any liabilities associated with such assets; and

(h) “Group” shall have the meaning ascribed to such term in Sections
(i)(5)(v)(B), (vi)(D) or (vii)(C), as applicable, of Treasury Regulation
Section 1.409A-3.

(i) “Change in Control Period” means the continuous period commencing on the
Effective Date and ending on the first anniversary of the Effective Date.

(j) “COBRA Continuation Coverage” means the medical, dental and vision care
benefits that the Participant and his Qualifying Family Members elect and are
eligible to receive upon the Participant’s termination of employment with the
Employers pursuant to Section 4980B of the Code, and Section 601 et.al. of the
Employee Retirement Income Security Act of 1974, as amended. For this purpose,
an Executive’s Qualifying Family Members are his spouse and his dependent
children to

 

-3-



--------------------------------------------------------------------------------

the extent they are eligible for, and elect to receive, continuation coverage
under such Section 4980B and Section 601 et.al. Notwithstanding any other
provision of this Agreement, COBRA Continuation Coverage under this Agreement
shall terminate for any individual when it terminates under the terms of the
applicable benefit plan of the Company in accordance with such Section 4980B and
Section 601 et.al.

(k) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

(l) “Compensation” means the sum of (i) the Participant’s gross, annual base
salary at the greater of the rate in effect on the Effective Date of the Change
in Control or the rate in effect immediately prior to the date when notice of
termination of the Participant’s employment was given and (ii) the Annual Bonus.
Compensation, for purposes of applying the multiplier in subparagraph 4.2(a)(1)
of this Agreement, does not include any accrued balances in the 1997 Long Term
Incentive Plan (or its successor) or any other compensation program in which the
Participant participates.

(m) “Effective Date” means the date on which a Change in Control occurs.

(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued thereunder.

(o) “Good Reason” means the occurrence of any of the following events with
respect to a Participant, unless, (i) such event occurs with the Participant’s
express prior written consent, (ii) the event is an isolated, insubstantial or
inadvertent action or failure to act which was not in bad faith is remedied by
the Company promptly after receipt of notice thereof given by the Participant,
(iii) the event occurs in connection with the termination of the Participant’s
employment for Cause, disability or death or (iv) the event occurs in connection
with the Participant’s voluntary termination of employment other than due to the
occurrence of one of the following events:

(i) the assignment to the Participant by the Company or the Bank of any duties
which are materially and adversely inconsistent with, or are a material
diminution of, the Participant’s positions, duty, title, office, responsibility
and status with the Company or the Bank, including without limitation, any
diminution of the Participant’s position or responsibility in the decision or
management processes of the Company or the Bank, or any removal of the
Participant from, or any failure to reelect the Participant to, any of such
positions;

(ii) a material reduction by the Company or the Bank in the Participant’s rate
of base salary or bonus opportunity as in effect on the Effective Date or as the
same may be increased from time to time during the term of the Agreement;

(iii) a change in the Participant’s principal office to a location outside of
Cook County, Lake County, or Dupage County, Illinois (which is considered to be
a material geographic change for purposes of Section 409A of the Code);

(iv) a material breach of the terms of this Plan by the Company or the Bank; or

 

-4-



--------------------------------------------------------------------------------

(v) any failure by any successor or assignee of the Company to continue this
Agreement in full force and effect.

Anything herein to the contrary notwithstanding, the Participant shall be
required to give written notice to the Board that the Participant believes an
event has occurred that constitutes a Good Reason event within ninety (90) days
of the initial occurrence, which written notice shall specify the particular act
or acts, on the basis of which the Participant intends to so terminate the
Participant’s employment, and the Company shall then be given the opportunity,
within thirty (30) days of its receipt of such notice, to cure said event.
Participant’s termination shall not be considered to be a termination for Good
Reason unless such termination occurs during the Change in Control Period.

(p) “Participant” means an individual who has met, and at the time of a Change
in Control continues to meet, the requirements of Article III below.

(q) “Separation Benefits” means the benefits described in subparagraph 4.2(a)
below.

(r) “Taylor Family” means (i) Iris Taylor and the Estate of Sidney J. Taylor,
(ii) a descendant (or a spouse of a descendant) of Sidney J. Taylor and Iris
Taylor, (iii) any estate, trust, guardianship or custodianship for the primary
benefit of any individual described in (i) or (ii) above, or (iv) a
proprietorship, partnership, limited liability company, or corporation
controlled directly or indirectly by one or more individuals or entities
described in (i), (ii), or (iii) above.

ARTICLE III

ELIGIBILITY

3.1 Participation. Participants in the Plan are Group Senior Vice Presidents or
Executive Vice Presidents of the Company or of the Bank on or after December 31,
2008 who have been designated as Participants herein by the Compensation
Committee of the Board in writing; and provided that such a Participant will not
be entitled to Separation Benefits if he or she is not a Group Senior Vice
President or Executive Vice President at the time of the Change in Control;
provided, further that any reduction of a Participant’s position prior to, but
in connection with, a Change in Control shall be of no effect for purposes of
this Section 3.1. Notwithstanding the foregoing, a Participant shall not be
entitled to receive Separation Benefits (or any other benefits under the Plan),
if the Participant has entered into an agreement with the Company providing
severance benefits (whether or not in connection with a Change in Control) which
has not been waived by the Participant or terminated by the Company.

3.2 Duration of Participation. A Participant shall only cease to be a
Participant in the Plan as a result of an amendment or termination of the Plan
complying with Article VI of the Plan, or when he or she ceases to be an
employee or no longer qualifies as a Participant under Section 3.1, unless, at
the time he or she ceases to be an employee or no longer qualifies as a
Participant under Section 3.1, such Participant is entitled to payment of a
Separation Benefit as provided in the Plan or there has been an event or
occurrence constituting Good Reason that would enable the Participant to
terminate his or her employment and receive a Separation

 

-5-



--------------------------------------------------------------------------------

Benefit. A Participant entitled to payment of a Separation Benefit or any other
amounts under the Plan shall remain a Participant in the Plan until the full
amount of the Separation Benefit and any other amounts payable under the Plan
have been paid to the Participant.

ARTICLE IV

SEPARATION BENEFITS

4.1 Terminations of Employment Which Give Rise to Separation Benefits Under This
Plan. A Participant shall be entitled to Separation Benefits as set forth in
Section 4.2 below if, at any time following a Change in Control and prior to the
first anniversary of the Change in Control, the Participant’s employment is
terminated (a) involuntarily for any reason other than Cause, death, Disability
or retirement under a mandatory retirement policy of the Company or any of its
Subsidiaries or (b) by the Participant after the occurrence of an event giving
rise to Good Reason. For purposes of this Plan, any purported termination by the
Company or by the Participant shall be communicated by written Notice of
Termination to the other in accordance with Section 7.5 hereof.

4.2 Separation Benefits.

(a) If a Participant’s employment is terminated under circumstances which
entitle the Participant to Separation Benefits under this Section 4.2, then the
Company or Bank:

(1) shall pay to the Participant in a single sum within thirty (30) days after
the termination of employment (or, to the extent required to comply with the
provisions of Section 409A of the Code restricting payments to a “specified
employee,” six months after the termination of employment) an amount equal to:
(i) two (2) times the Participant’s annual Compensation, in the case of an
Executive Vice President, or (ii) one and one half (1.5) times the Participant’s
annual Compensation, in the case of a Group Senior Vice President;

(2) for a period of not more than eighteen consecutive months beginning with the
date of the Participant’s termination of employment, the Company or Bank shall
provide, at no cost to the Participant and his Qualifying Family Members, COBRA
Continuation Coverage; and

(3) the Company or Bank shall provide twelve months of executive level
outplacement assistance benefits beginning with the date of the Participant’s
termination of employment through a provider of the Company’s or Bank’s
choosing.

(b) If the Participant’s employment is terminated by the Participant during the
Change in Control Period for any reason other than a Good Reason, or if the
Company or Bank shall terminate the Participant’s employment during the Change
in Control Period due to Cause, or due to the Participant’s death or the
Participant’s disability which renders him unable to perform the essential
functions of the position, this Plan shall not impose any obligation on the
Company or Bank to the Participant hereunder.

 

-6-



--------------------------------------------------------------------------------

(c) For purposes of the Plan, the Participant’s employment shall not be
considered to have been terminated by the Company or Bank if the Participant is
offered employment by a successor to the Company or Bank or its business or
assets or by an Affiliate or a successor to an Affiliate or its business or
assets, on terms and conditions that in the aggregate are reasonably comparable
in economic value (as determined by the Company in its sole and absolute
discretion) to the Participant’s terms and conditions of employment with the
Company or Bank (including this Plan).

(d) If any payment or benefit under the Plan, either alone or together with any
other payment, benefit, transfer of property, or acceleration of vesting or
payment, which a Participant receives or has a right to receive from any person
or entity (“Total Payments”), would constitute a nondeductible “excess parachute
payment” (as defined in Section 280G of the Code) or nondeductible “employee
remuneration” under Section 162(m) of the Code, such payment or benefit under
the Plan shall be reduced (but not below zero) to the largest amount as will
result in no portion of the Total Payments being nondeductible under the Code.
The Company agrees to undertake such reasonable efforts as it may determine in
its sole discretion to prevent any payment or benefit under the Plan from
constituting a nondeductible payment, provided that neither the Company nor the
Bank is obligated to incur additional cost in order to make a payment
nondeductible. The determination of any reduction under the preceding sentences
shall be made by the Company in good faith, and such determination shall be
binding on the Participant. The reduction provided by the first sentence of this
subparagraph (d) shall apply only if, after reduction for any applicable federal
excise tax imposed by Section 4999 of the Code and federal income tax imposed by
the Code, the total payment accruing to the Participants would be less than the
amount of the Total Payments as reduced under said sentence and after reduction
for federal income taxes.

(e) The provisions of this Article IV shall be applicable with respect to an
eligible termination of employment that occurs after a Change in Control has
occurred, but not prior thereto.

4.3 Other Benefits. Nothing in this Plan shall prevent or limit a Participant’s
continuing or future participation in any other non-severance plan, program,
policy or practice of the Company, Bank or any Affiliate for which the
Participant may qualify, nor shall anything in this Plan limit or otherwise
affect the rights of the Company, Bank or the Participant under any other
non-severance plan, program, policy, practice, contract or agreement to which
the Company, Bank or any Affiliate may be a party. Any amounts payable or rights
or benefits furnished to the Participant under any such non-severance plan,
program, policy, practice, contract or agreement of, or with, the Company, Bank
or any of its Affiliates at or subsequent to the date of the Participant’s
termination of employment, shall be payable in accordance with the terms of such
plan, program, policy, practice, contract or agreement and without regard to the
Plan, except as explicitly modified by the Plan. Amounts payable in respect of
the Plan shall not be taken into account with respect to any other non-severance
employee benefit plan or arrangement. Notwithstanding anything to the contrary
herein, benefits payable to a Participant under Section 4.2 hereof shall be in
lieu of benefits under any other severance plan, program, policy, or practice of
the Company, Bank or any Affiliate.

 

-7-



--------------------------------------------------------------------------------

4.4 Mitigation; Release. A Participant shall not be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under the Plan, and the amount payable under the Plan shall
not be reduced whether or not the Participant obtains other employment. The
Company’s obligation to make the payment provided for in the Plan and otherwise
to perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company or the Bank or its Affiliates may have against the Participant or
others. In consideration for the protection and benefits provided for under the
Plan, each Participant agrees to execute a general release, in a form to be
provided by the Company, of any claims the Participant may otherwise have
against the Company, the Bank and any Affiliate that the Participant might
otherwise assert (other than pursuant to any of the other plans, programs, etc.,
specifically described in Sections 4.2 or 4.3 hereof). The Company’s and Bank’s
obligations under the Plan are conditioned on the Participant providing such
release to the Company at the time and in the form requested by the Company. No
benefits under the Plan shall be payable to any Participant unless and until
such Participant (i) within 21 or 45 days (as required by applicable law) after
being presented with such a release by the Company, executes the release and
delivers the executed release to the Group Senior Vice President of Human
Capital of the Company and (ii) does not revoke the Release during the 7-day
period beginning on the day after delivering the executed release to the
Company.

ARTICLE V

SUCCESSORS

5.1 Successor to Company or Bank. This Plan shall bind any successor of the
Company or the Bank, its assets or its businesses (whether direct or indirect,
by purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that the Company or the Bank would be obligated under this Plan if
no succession had taken place. In the case of any transaction in which a
successor would not by the foregoing provision or by operation of law be bound
by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s or Bank’s (as the
case may be) obligations under this Plan, in the same manner and to the same
extent that the Company or the Bank would be required to perform if no such
succession had taken place. The terms “Company” and “Bank,” as used in this
Plan, shall mean the Company and Bank, respectively, as hereinbefore defined and
any successor or assignee to the business or assets thereof which by reason
hereof becomes bound by this Plan.

5.2 Successor to Participant. Notwithstanding anything to the contrary in the
Plan, in the event of a Participant’s death following an eligible termination of
his or her employment with the Company or Bank during the Change in Control
Period under circumstances described in Section 4.1 hereof, (i) if the
Participant’s death shall have occurred prior to the payment of the lump sum
amount set forth in subparagraph 4.2(a)(1) above, such amount shall thereafter
be paid to the Participant’s estate, and (ii) if the Participant’s death shall
have occurred prior to the end of the 18 month period described in subparagraph
4.2(a)(2) above, the Company or Bank will continue to provide at no cost COBRA
Continuation Coverage to the Participant’s Qualifying Family Members (but only
to the extent a Qualifying Family Member is being provided such coverage at the
time of the Participant’s death) for the remainder of such 18 month period,
subject to the limitations set forth in Section 2(j) above.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment or Termination. The Board (or any Committee of the Board to which
the board has delegated this authority in writing) may amend or terminate this
Plan at any time, including amending the eligibility to participate in the Plan
of employees who are not existing Participants; provided, that this Plan may not
be amended or terminated in a manner that reduces the amounts or types of
benefits made available under the Plan, or otherwise materially adversely
affects the rights of Participants under the Plan as of the date of the
amendment or termination without two (2) years’ advance written notice of such
amendment or termination (including modifying the eligibility of employees who
are already Participants to participate in the Plan).

6.2 Procedure for Extension, Amendment or Termination. Any amendment or
termination of this Plan by the Board (or by any duly authorized committee of
the Board) in accordance with this Article VI shall be made by action of the
Board (or such committee) in accordance with the Company’s charter and by-laws
and applicable law.

ARTICLE VII

MISCELLANEOUS

7.1 Default in Payment. Any payment not made within ten (10) days after it is
due in accordance with this Plan shall thereafter bear interest, compounded
annually, at the prime rate from time to time in effect at the Bank or any
successor thereto.

7.2 No Assignment. No interest of any Participant or spouse of any Participant
or any other beneficiary under this Plan, or any right to receive payment
hereunder, shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, nor may
such interest or right to receive a payment or distribution be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, a Participant or spouse of a Participant or other
beneficiary, including for alimony.

7.3 Disputes. Any dispute related to the interpretation or enforcement of the
Plan shall be enforceable only by arbitration in Cook County, Illinois (or such
other metropolitan area to which the Company’s or Bank’s principal executive
officers may be relocated if such relocation does not result in Good Reason for
a Participant to terminate employment), in accordance with the commercial
arbitration rules then in effect of the American Arbitration Association, before
a panel of three arbitrators, one of whom shall be selected by the Company, the
second of whom shall be selected by the Participant and the third of whom shall
be selected by the other two arbitrators. In the absence of the American
Arbitration Association, or if for any reason arbitration under the arbitration
rules of the American Arbitration Association cannot be initiated, or if one of
the parties fails or refuses to select an arbitrator, or if the arbitrators
selected by the Company and the Executive cannot agree on the selection of the
third arbitrator within seven days after

 

-9-



--------------------------------------------------------------------------------

such time as the Company and the Executive have each been notified of the
selection of the other’s arbitrator, the necessary arbitrator or arbitrators
shall be selected by the presiding judge of the court of general jurisdiction in
the metropolitan area where arbitration under this Section would otherwise have
been conducted. The arbitrators shall award to the Participant his or her
reasonable legal fees and expenses in connection with any arbitration proceeding
hereunder if (i) the arbitration is commenced by the Company, and the Company
has no reasonable basis for initiating such proceeding, or (ii) the arbitration
is commenced by the Participant, and the Participant prevails on the
Participant’s claim in the arbitration proceeding. The arbitrators shall award
to the Company its legal fees and expenses incurred in connection with any
arbitration proceeding hereunder if the arbitration proceeding is commenced by
the Participant, and the Participant has no reasonable basis for initiating such
proceeding. The parties agree that the arbitration panel shall construe this
paragraph to determine whether either party is entitled to recover its cost and
fees hereunder. Any award entered by the arbitrators shall be formal, binding
and nonappealable and judgment may be entered thereon by any party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable .

7.4 Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Affiliates or under any plan maintained by the Company or any of its
Affiliates in which the Participant participates or participated shall not be
modified or lessened in any way, but shall be payable according to the terms of
the applicable plan or agreement. Notwithstanding the foregoing, any benefits
received by a Participant pursuant to this Plan shall be in lieu of any
severance benefits to which the Participant would otherwise be entitled under
any general severance policy or other severance plan maintained by the Company.

7.5 Notice. For the purpose of this Plan, notices and all other communications
provided for in this Plan shall be in writing and shall be deemed to have been
duly given and effective when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its corporate headquarters address, and to the Participant (at the
last address of the Participant on the Company’s or Bank’s books and records),
provided, that all notices to the Company shall be directed to the attention of
the Board with a copy to the Secretary.

7.6 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company or any of its Affiliates any obligation
for the Participant to remain an employee or change the status of the
Participant’s employment or the policies of the Company and its Affiliates
regarding termination of employment.

7.7 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Illinois, except as follows:

It is the intent of the Company that the Plan, as set forth herein, constitutes
an “employee benefit plan” (within the meaning of Section 3(1) of ERISA) that is
described in Section 201(2) of ERISA, and so complies only with the requirements
of ERISA applicable to such a plan. Notwithstanding anything in this plan to the
contrary, the Company further intends that to the extent

 

-10-



--------------------------------------------------------------------------------

the Plan is subject to Section 409A of the Code, each provision in this Plan
shall be interpreted to permit the deferral of compensation in accordance with
Section 409A of the Code and any provision that would conflict with such
requirements shall not be valid or enforceable.

It is also the intent of the Company that the Plan, as set forth herein, shall
comply with Section 111(b) of the Economic Emergency Stabilization Act of 2008
and the related regulatory guidance (“EESA”) as long as said Section applies to
the Company and this Plan. For that purpose, if any participant in this Plan is
or becomes a “senior executive officer” as defined in said Section, then to the
extent that any payment to such Participant under this Plan would constitute
part of a “golden parachute payment” that is prohibited under EESA, the benefit
payable to the Participant under this Plan shall be reduced to the extent
necessary (before any other benefit or payment under any other employee benefit
plan or individual agreement) to comply with EESA and preclude any benefit
payment prohibited thereunder.

7.8 Captions. The captions of the Plan are not part of the provisions hereof and
shall have no force or effect.

7.9 Enforceability. The invalidity or unenforceability of any provisions of the
Plan shall not affect the validity or enforceability of any other provision of
the Plan.

7.10 Withholding. The Company may withhold from any amounts payable under the
Plan such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

7.11 Action by Company or Bank. Any action required or permitted to be taken by
the Company or Bank under the Plan shall be by resolution of its Board of
Directors, by resolution of a duly authorized committee of its Board of
Directors, or by a person or persons authorized by the Company’s or Bank’s
charter or by-laws or by resolution of its Board of Directors or such committee.

7.12 Waiver of Notice. Any notice required under the Plan may be waived by the
person entitled to such notice.

7.13 Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine and neuter genders, the singular shall include the
plural, and the plural shall include the singular.

7.14 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

7.15 Form of Notices, Elections, Consents, Etc. To the extent permitted by law,
any notice or information given to, or any designation, election or consent made
by, a Participant under the Plan may be given or made through such electronic
medium (such as an automated telephone system, e-mail, or an internet or
intranet web site) as shall be selected by the Company.

 

-11-



--------------------------------------------------------------------------------

7.16 Named Fiduciary; Administration. The Company is the named fiduciary of the
Plan, and shall administer the Plan, acting through the Compensation Committee
of the Board, or its delegatee.

7.17 Unfunded Plan Status. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Section 401 of ERISA. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one (1) or more grantor trusts, the assets of which are
subject to the claims of the Company’s creditors, to assist it in accumulating
funds to pay its obligations under the Plan.

* * *

IN WITNESS WHEREOF, the undersigned duly authorized member of the Compensation
Committee of the Board has caused the foregoing Plan to be executed on behalf of
the Company this 29th day of December, 2008.

 

/s/ MELVIN PEARL On Behalf of the Compensation Committee as Aforesaid

 

12